Title: To James Madison from Stephen S. Hallet, 9 September 1809
From: Hallet, Stephen S.
To: Madison, James


Sir.
New york Sepr 9th 1809.
I beg leave to propose to your Excelency what I think an Improvement to the President’s House.
It is Montgolfier’s hydraulic ram improved, for which I have lately with a partener, obtained a patent of the United States.
Dr. Wm. Thornton examined it Very Carefully, witnessed Some trials and was So kind as to take an active part in the Experiment we have exhibited in the City.
As I could not wish to meet with a better Judge of the matter I beg leave to refer your Excelency to that Gentleman’s explanations as to the merits of the machine; and to Capt Hobben as to the practicability and Utility of its aplication to the President’s House. Your Excelency’s Most humble And Obedient Servant
Stephen S. Hallet
